Title: 8th.
From: Adams, John Quincy
To: 


       We recite this week in Terence, and Caesar to Mr. James. This is the tutor of the oldest standing in College. He is very well ac­quainted with the branch he has undertaken, and Persons, that are not Students, say that he is much of a Gentleman. But it seems almost to be a maxim among the Governors of the College, to treat the Students pretty much like brute Beasts. There is an important air, and a haughty look, that, every Person, belonging to the government, (Mr. Williams excepted) assumes, which indeed it is hard for me to submit to. But it may be of use to me, as it mortifies my Vanity, and if any thing, in the world, can teach me humility, it will be, to see myself subjected to the commands of a Person, that I must despise.
       Mr. James is also accused of having many Partialities, and carrying them to very great length and moreover, that those partialities do not arise from any superior talents or Virtues, in the Student, but from closer, and more interested motives. There are some in our Class with whom, he has been peculiarly severe, and some he has shown more favour, than any Tutor ought to show to a Student. I wish not his favour, as he might prize it too high, and I fear not his Severity, which he can never display, if I do my Duty. Mr. Williams, gave us a mathematical Lecture at 9. Still on Surveying. About two thirds, of the Class are behind hand, and the rest are obliged to wait for them till they come up.
      